On the Merits.
The issues presented in this case ate the same as are involved in the case of the State ex rel. Mrs. E. E. Griffin and Husband vs. The City of Shreveport, just decided by us.
It is true that it appears in this case that, by an ordinance of the city council, which forms part of the contract on which the judgment sought to be enforced was rendered, it was provided that a tax of one-half of one per cent should be levied and collected to pay this debt. This, however, does not really differentiate this case from the one mentioned, for such special contract or stipulation is subject to the restrictions imposed by the city charter on the power of taxation, and must come under the same rules and regulations touching the mode of assessment and collection.
It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed, and the mandamus prayed for be refused at the cost of the relator in both courts.